DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is responsive to an amendment filed June 22, 2022. Claims 1-23 are pending. New claims 21-23 have been added. Claims 1, 7, 9-11, 15 & 17 have been amended.
Claim Objections
The objection is withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski et al. (US 8,956,418 B2)(Wasielewski), further in view of LaBelle et al. (WO 2016/014572 A1)(Cited by Applicant)(LaBelle), Sauers et al. (US 2016/0195441 A1)(Sauers) and further in view of Smith, Jr. et al. (US 2018/0125413) (“Smith” hereinafter).
In Regards to Claim 1: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 “two-layer differential capacitor comprising two electrodes 94, 96 with a potential applied between them”); and a controller, the controller configured to sense changes in capacitance between the first electrically conductive plate and the second electrically conductive plate when the conductive plates are placed within a body of a patient and use these sensed changes in capacitance to determine a change in distance between the first conductive plate and the second conductive plate (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); but is silent to a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate, the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state; a second compressible foam disposed about the first compressible foam, the second compressible foam providing electrical insulation to the first compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressible foam disposed about the first compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressible foam providing electrical insulation to the first compressible foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle is silent to the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first amount of force prior to contact between the compliant material and housing and then the first compressed position and a second compressed position under a second, greater amount of force subsequent to the contact”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the compressible foam between two conductive plates of Sauers in order to analyze and determine force exerted (see Sauers paragraph [0028]). 
Wasielewski as modified by LaBelle and Sauers discloses a force sensor system, as described above, that fails to explicitly teach a system wherein the first compressible foam comprises electroactive moieties that are conductive.
However, Smith teaches that it is known to provide a system 102 wherein the first compressible foam 12 comprises electroactive moieties that are conductive (see at least fig. 3 and par 0050-0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Wasielewski as modified by LaBelle and Sauers wherein the first compressible foam comprises electroactive moieties that are conductive as taught by Smith since such a modification would amount to applying a known technique (i.e., as taught by Smith) to a known device (i.e., as taught by Wasielewski) ready for improvement to achieve a predictable result such as measuring the force or pressure using a force sensitive resistance technique in a manner that uses less electrical power--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In Regards to Claim 2: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom and at least one side, the at least one side of the first compressible foam surrounded by the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle, is silent to the at least one side of the first compressible foam surrounded by the second compressible foam.  
Sauers teaches a force sensor system (see Sauers: Abstract "force sensor”) comprising multiple layers of compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) wherein the at least one side of the first compressible foam is surrounded by the second compressible foam (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows that one layer of the compliant material surrounds another layer of the compliant material on at least one side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the first compliant material, or layer, surrounds the second compliant material, or layer on at least one side (see Sauers paragraph [0039]).
In Regards to Claim 3: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam are adjacent to the first electrically conductive plate and the bottom of the first compressible foam and the bottom of the second compressible foam are adjacent to the second electrically conductive plate. 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the first electrically conductive plate (see Sauers Figure 2A, element 203, plate) and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the second electrically conductive plate(see Sauers Figure 2A, element 204, plate)  (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows the top and bottom of a first compliant material, one layer, adjacent to the first and second conductive plates (elements 203 and 204). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the  top of the first compliant material and the top of the second compliant material are adjacent to the first electrically conductive plate and the bottom of the first compliant material and the bottom of the second compliant material are adjacent to the second electrically conductive plate see Sauers paragraph [0039]).
In Regards to Claim 4: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam touch the first electrically conductive plate 31M18-167L-US1 and the bottom of the first compressible foam and the bottom of the second compressible foam touch the second electrically conductive plate.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers)  touch the first electrically conductive plate (see Sauers Figure 2A, element 203, plate) 31M18-167L-US1and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) touch the second electrically conductive plate(see Sauers Figure 2A, element 204, plate)   (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows the top and bottom of a first compliant material, one of the layers, adjacent to the first and second conductive plates (elements 203 and 204).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers  which allows for the shape of the compliant material to be altered and arranged so that the  top of the first compliant material and the top of the second compliant material touch the first electrically conductive plate 31M18-167L-US1and the bottom of the first compliant material and the bottom of the second compliant material touch the second electrically conductive plate (see Sauers paragraph [0039]).
In Regards to Claim 5: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate and a second electrically conductive plate separated by a dielectric material (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92) but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see LaBelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), wherein the compressible foam is polygonal (see LaBelle: paragraph 0038 “FIG. 1B, rectangular members 120 and 130, having in certain embodiments dimensions of 18 mm by 29 mm, were cut from the high density conductive foam sheets”). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible polygonal foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). 
With respect to the first compressible foam being cylindrical, using the below definition 1.a from Merriam-Webster.com,1 a cylinder can be:

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

This means that two polygonal foams can meet the limitation since one is a cylinder (according to the above definition) and the other is a polygonal.
In Regards to Claim 6: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”) wherein the voltage source is electrically coupled to the first electrically conductive plate with a wire and electrically coupled to the second conductive plate with a wire (see Wasielewski: Column 16, lines 9-14 “electric potential applied at the terminals…electrical connection  between the sensors and the control circuitry” and Figures 33 and 34).
In Regards to Claim 7: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and being parallel (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 “two-layer differential capacitor comprising two electrodes 94, 96 with a potential applied between them”), wherein the voltage source is sized to limit a capacitive charge of no greater than 100 millivolts from being developed between the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 18, lines 22-33). If the voltage is able to be changed from 100 mV to 2V, one skilled in the art would have understood that using 100 mV is contemplated such that limiting the voltage to be no greater than 100 mV would have been obvious since it is an overlapping range, lies within the claimed range, and/or close to the claimed range (see MPEP 2144.05)2. 
In Regards to Claim 8: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”) wherein the controller is further configured to determine, using the change in distance between the first electrically conductive plate and the second electrically conductive plate, real-time compressive forces (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”) experienced by the first electrically conductive plate or the second electrically conductive plate or both (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”).
In Regards to Claim 9: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); wherein the first electrically conductive plate, the second electrically conductive plate, and the dielectric material are resident within an implantable biocompatible sensor (see Wasielewski: Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) but is silent to the first compressible foam, the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressible foam disposed about the first compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). 
In Regards to Claim 10: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); wherein the first electrically conductive plate, the second electrically conductive plate, the dielectric material, and the voltage source, are resident within an implantable biocompatible sensor (see Wasielewski: Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) but is silent to the first compressible foam, the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressible foam disposed about the first compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: Column 6, lines 15-17). 
  In Regards to Claim 11: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”); and a controller, wherein the implantable sensor comprises: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); the controller configured to sense changes in capacitance between the first electrically conductive plate and the second electrically conductive plate when the conductive plates are placed within a body of a patient and use these sensed changes in capacitance to determine a change in distance between the first conductive plate and the second conductive plate (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); but is silent to a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate, the first compressible foam comprising electroactive moieties, the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state; and a second compressible foam disposed about the first compressible foam, the second compressible foam providing electrical insulation to the first compressible foam.
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressible foam disposed about the first compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressible foam providing electrical insulation to the first compressible foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle is silent to the first compressible foam comprising electroactive moieties and the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first amount of force prior to contact between the compliant material and housing and then the first compressed position and a second compressed position under a second, greater amount of force subsequent to the contact”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the compressible foam between two conductive plates of Sauers in order to analyze and determine force exerted (see Sauers paragraph [0028]). 
Wasielewski as modified by LaBelle and Sauers discloses a force sensor system, as described above, that fails to explicitly teach a system wherein the first compressible foam comprises electroactive moieties that are conductive.
However, Smith teaches that it is known to provide a system 102 wherein the first compressible foam 12 comprises electroactive moieties that are conductive (see at least fig. 3 and par 0050-0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Wasielewski as modified by LaBelle and Sauers wherein the first compressible foam comprises electroactive moieties that are conductive as taught by Smith since such a modification would amount to applying a known technique (i.e., as taught by Smith) to a known device (i.e., as taught by Wasielewski) ready for improvement to achieve a predictable result such as measuring the force or pressure using a force sensitive resistance technique in a manner that uses less electrical power --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In Regards to Claim 12: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) further comprising: a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 “two-layer differential capacitor comprising two electrodes 94, 96 with a potential applied between them”).
In Regards to Claim 13: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom and at least one side, the at least one side of the first compressible foam surrounded by the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle, is silent to the at least one side of the first compressible foam surrounded by the second compressible foam.  
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) comprising multiple layers of compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) wherein the at least one side of the first compressible foam is surrounded by the second compressible foam (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows that one layer of the compliant material surrounds another layer of the compliant material on at least one side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the first compliant material, or layer, surrounds the second compliant material, or layer on at least one side (see Sauers paragraph [0039]).
In Regards to Claim 14: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam are adjacent to the first electrically conductive plate and the bottom of the first compressible foam and the bottom of the second compressible foam are adjacent to the second electrically conductive plate. 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the first electrically conductive plate(see Sauers Figure 2A, element 203, plate 1)  and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the second electrically conductive plate (see Sauers Figure 2A, element 204, plate 2) (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows the top and bottom of a first compliant material, one of the layers, adjacent to the first and second conductive plates (elements 203 and 204). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the top of the first compliant material and the top of the second compliant material are adjacent to the first electrically conductive plate and the bottom of the first compliant material and the bottom of the second compliant material are adjacent to the second electrically conductive plate (see Sauers paragraph [0039]).
In Regards to Claim 15: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and being parallel (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 “two-layer differential capacitor comprising two electrodes 94, 96 with a potential applied between them”), wherein the voltage source is sized to limit a capacitive charge of no greater than 100 millivolts from being developed between the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 18, lines 22-33). If the voltage is able to be changed from 100 mV to 2V, one skilled in the art would be able to limit the voltage to be no greater than 1,000 mV. 
In Regards to Claim 16: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”) wherein the controller is further configured to determine, using the change in distance between the first electrically conductive plate and the second electrically conductive plate, real-time compressive forces (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”) experienced by the first electrically conductive plate or the second electrically conductive plate or both (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”).
In Regards to Claim 17: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) with a method for measuring forces exerted on one or more bones (see Wasielewski: Column 3, line 56 “monitor distributed forces at such joints”), the method comprising: receiving a data signal at a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); and providing a determination of real-time force exerted on an implanted anatomical sensor (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”), wherein the data signal is generated by a sensor positioned adjacent one or more vertebrae of a patient (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”), wherein the implantable sensor comprises: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); the controller configured to sense changes in capacitance between the first electrically conductive plate and the second electrically conductive plate when the conductive plates are placed within a body of a patient and use these sensed changes in capacitance to determine a change in distance between the first conductive plate and the second conductive plate (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); but is silent to a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate, the first compressible foam comprising electroactive moieties, the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state; and a second compressible foam disposed about the first compressible foam, the second compressible foam providing electrical insulation to the first compressible foam.
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressible foam disposed about the first compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressible foam providing electrical insulation to the first compressible foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle is silent to the first compressible foam comprising electroactive moieties and the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first amount of force prior to contact between the compliant material and housing and then the first compressed position and a second compressed position under a second, greater amount of force subsequent to the contact”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the compressible foam between two conductive plates of Sauers in order to analyze and determine force exerted (see Sauers paragraph [0028]). 
Wasielewski as modified by LaBelle and Sauers discloses a force sensor system, as described above, that fails to explicitly teach a system wherein the first compressible foam comprises electroactive moieties that are conductive.
However, Smith teaches that it is known to provide a system 102 wherein the first compressible foam 12 comprises electroactive moieties that are conductive (see at least fig. 3 and par 0050-0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Wasielewski as modified by LaBelle and Sauers wherein the first compressible foam comprises electroactive moieties that are conductive as taught by Smith since such a modification would amount to applying a known technique (i.e., as taught by Smith) to a known device (i.e., as taught by Wasielewski) ready for improvement to achieve a predictable result such as measuring the force or pressure using a force sensitive resistance technique in a manner that uses less electrical power--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In Regards to Claim 18: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom and at least one side, the at least one side of the first compressible foam surrounded by the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle, is silent to the at least one side of the first compressible foam surrounded by the second compressible foam.  
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) comprising multiple layers of compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) wherein the at least one side of the first compressible foam is surrounded by the second compressible foam (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows that one layer of the compliant material surrounds another layer of the compliant material on at least one side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the first compliant material, or layer, surrounds the second compliant material, or layer on at least one side (see Sauers paragraph [0039]).
In Regards to Claim 19: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressible foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam are adjacent to the first electrically conductive plate and the bottom of the first compressible foam and the bottom of the second compressible foam are adjacent to the second electrically conductive plate. 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the first electrically conductive plate (see Sauers Figure 2A, element 203, plate 1) and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the second electrically conductive plate (see Sauers Figure 2A, element 204, plate 2) (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows the top and bottom of a first compliant material, one of the layers, adjacent to the first and second conductive plates (elements 203 and 204).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the top of the first compliant material and the top of the second compliant material are adjacent to the first electrically conductive plate and the bottom of the first compliant material and the bottom of the second compliant material are adjacent to the second electrically conductive plate (see Sauers paragraph [0039]).
In Regards to Claim 20: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”) wherein the controller is further configured to determine, using the change in distance between the first electrically conductive plate and the second electrically conductive plate, real-time compressive forces (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”) experienced by the first electrically conductive plate or the second electrically conductive plate or both (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”).
In Regards to Claims 21-22: Wasielewski as modified by LaBelle, Sauers and Smith discloses a force sensor system, as described above in claim 1, that fails to explicitly teach a system wherein the second compressible foam is positioned between the first electrically conductive plate and the first compressible foam and the second compressible foam is positioned between the second electrically conductive plate and the first compressible foam; wherein the first compressible foam is encased by the second compressible foam. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Wasielewski as modified by LaBelle, Sauers and Smith wherein the second compressible foam is positioned between the first electrically conductive plate and the first compressible foam and the second compressible foam is positioned between the second electrically conductive plate and the first compressible foam; wherein the first compressible foam is encased by the second compressible foam as claimed since such modification would amount a mere rearrangements of parts that does nothing more than measuring the force or pressure using a force sensitive resistance technique in a manner that uses less electrical power.
In Regards to Claim 23: Wasielewski as modified by LaBelle, Sauers and Smith discloses a force sensor system, as described above in claim 1, that fails to explicitly teach a system wherein the first compressible foam is impregnated with electroactive moieties. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Wasielewski as modified by LaBelle, Sauers and Smith wherein the first compressible foam is impregnated with electroactive moieties as claimed in order to obtain a conductive foam that measures the force or pressure using a force sensitive resistance technique in a manner that uses less electrical power.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/             Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
    

    
        1 See the accompanying webpage “Cylinder.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cylinder. Accessed 28 Mar. 2022.
        2 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)...Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).”